Citation Nr: 0011562	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  95-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right thumb with numbness of the thumb and 
index finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an October 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for right arm numbness 
and granted entitlement to service connection for residuals 
of a fracture of the right thumb and for low back strain with 
sciatica.  

In a December 1995 rating decision, the low back disability 
was redenominated as degenerative disc disease of the lumbar 
spine and a 20 percent evaluation was granted.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court Appeals 
for Veterans Claims (Court) held that, on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  Since an evaluation in excess of 20 percent is 
potentially assignable for the disability of the lumbar 
spine, the claim remains in appellate status before the 
Board.

This case was previously before the Board in January 1997, at 
which time the claims of entitlement to service connection 
for right upper extremity numbness, entitlement to an 
increased (compensable) evaluation for residuals of a 
fracture of the right thumb and entitlement to an increased 
evaluation for a disability of the lumbar spine were remanded 
for additional evidentiary development.  In its remand, the 
Board noted that the claim of entitlement to service 
connection for numbness of the right upper extremity might be 
mischaracterized in that it did not appear that the veteran 
was contending that he had numbness in the right arm, but 
that he was experiencing numbness of the fingers of the right 
hand, particularly the index finger.  In a conference report 
dated in April 1998, the RO Decision Review Officer agreed to 
grant a 10 percent evaluation for a disability characterized 
as residuals of a fracture of the right thumb, to include 
numbness of the thumb and right index finger.  In effect, it 
appears that the service connection claim was subsumed by 
this decision.  Neither the veteran or his representative 
have indicated that they wish to pursue the issue of 
entitlement to service connection for right upper extremity 
numbness as an independent issue, since the April 1998 rating 
action.  Accordingly, the Board will address only the two 
increased rating claims identified on the title page of this 
decision.


FINDINGS OF FACT

1.  The service-connected disability of the lumbar spine is 
currently manifested by limitation of motion of the lumbar 
spine and intermittent episodes of back and leg pain.  

2.  The service-connected disability of the right thumb and 
index finger is manifested by complaints of numbness and 
weakness, with evidence of decreased sensation of the right 
index finger and difficulty with fine dexterous activity, 
without evidence of loss of strength, limitation of motion or 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fracture of the right thumb and 
index finger have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for a disability of 
the lumbar spine and for residuals of a fracture of the right 
thumb with numbness of the thumb and the right index finger.

In the interest of clarity, the Board will first discuss the 
law and regulations generally pertinent to claims for 
increased ratings.  The Board will then separately discuss 
the issues on appeal.

Relevant law and regulations

Evaluation of increased rating claims - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App.55 (1994).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating for a disability was not limited to that reflecting 
the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The well grounded claim requirement

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  See 38 U.S.C.A. § 
5107(a).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  A mere 
allegation of service connection is not sufficient; there 
must be evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a)."  Epps v. 
Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997)

Additional law and regulations well be discussed where 
appropriate below.

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.

Factual Background

By rating action of October 1993, the RO granted service 
connection for low back strain with sciatica, for which a 10 
percent evaluation was assigned under Diagnostic Code 5295, 
effective from October 18, 1993, the date of the veteran's 
initial claim for benefits. 

The grant was based on the service medical records and the 
results of a VA examination conducted in November 1993.  The 
service medical records revealed complaints and treatment for 
low back problems throughout much of the veteran's service.  
The VA examination showed that the veteran complained of 
nearly constant back pain radiating into the legs.  The 
examiner's assessment was a back injury with L5 vertebral 
fracture.  The examiner stated that the veteran had a history 
of back trauma during service and that the physical 
examination and history provided were indicative of sciatica.  
The examiner also noted that ankle jerks were absent 
bilaterally which was consistent with an L5 nerve root 
injury.  

The veteran presented testimony at a hearing held at the RO 
in April 1995.  He testified that he experienced shooting 
pain from the back to the lower extremities on both sides, 
but worse on the left side.  The veteran testified that his 
back disability had limited his activities and had resulted 
in his giving up golf.  

A VA examination of the hands fingers and thumb was conducted 
in October 1995.  At that time the veteran gave a history of 
low back pain having its onset in 1967.  He veteran reported 
that he had limited his activities due to back problems.  He 
also reported that his legs sometimes quit and go limp.  
Physical examination of the back revealed slight listing to 
the left.  He had full range of motion with pain in all 
extremes.  He could heel-toe walk without difficulty.  
Straight leg raising on the left produced some pain and when 
the foot was dorsiflexed resulted in some radicular pain down 
the leg to the calf.  There was minimal pain with straight 
leg raising on the right side.  Ankle jerks were +1 on the 
right side and 0 on the left side.  There was no numbness in 
the feet.  X-ray films of the lumbar spine revealed findings 
consistent with degenerative disc disease of L5-S1.  A 
diagnosis of probable L5-S1 lumbar disc syndrome, chronic was 
made.  The examiner indicated that there was also an element 
of mechanical lower back pain.  It was noted that there was 
no atrophy of the back or lower extremities.  

By rating action of December 1995, the RO granted a 20 
percent evaluation for the veteran's low back disability.  


A VA orthopedic examination was conducted in February 1997.  
The veteran's job history indicates that he worked as a 
manager of a private clubs from 1990 until 1996 and that he 
quit that job in November 1997, not because of his back 
disability, but due to stress.  The veteran reported symptoms 
of back pain which had not changed since the 1960's and 
indicated that his back was painful on a fairly regular 
basis.  He stated that sometimes his back did not bother him 
at all, but that other times ordinary activities bothered his 
back.  Functionally, he reported that he felt a compression 
in his back with repetitive lifting of more than 50 pounds.  

Physical examination revealed a normal gait.  The veteran did 
report having back pain with truncal rotation.  He also 
reported some soreness to touch in the lumbar area extending 
down to both SI joints.  He indicated that there was no 
tenderness in the sciatic notch areas, but did complain of 
some lumbar tenderness.  There was no hypertrophy or spasm 
and no evidence of kyphosis or scoliosis.  Range of motion 
testing showed lumbar flexion of 75 degrees, extension of 25 
degrees, lateral bending to the right and left of 30 degrees 
and lateral rotation to the right and left of 35 degrees.  
Seated straight leg raising was negative at 80 degrees 
bilaterally.  Supine straight leg raising was negative on the 
right with complaints of hamstring tightness and back pain.  
Ankle jerks were trace on the right and left with 
reinforcement.  Motor strength testing of both lower 
extremities was intact.  X-ray films revealed significant L5-
S1 disc space narrowing with anterior syndesmophyte 
formation.  A diagnosis of L5-S1 degenerative disc disease 
related to service connected activity, was made.  

The examiner concluded that there was no evidence of an L5 
fracture, but that discopathy at L5, S1, with degenerative 
changes including syndesmophyte formation was definitely 
present.  It was summarized that the veteran did experience 
intermittent, but not infrequent episodes of back pain and 
occasional leg pain, with no reports of weakness or fatigue.  
With respect to functional limitation, the examiner 
recommended that the veteran not do repetitive lifting of 
more than 50 pounds.  It was noted that he could stand, sit, 
and walk for periods of up to 8 hours a day with no specific 
limitations.  

Relevant law and regulations

The veteran currently is in receipt of a 20 percent 
evaluation for a disability of the lumbar spine currently 
evaluated under Diagnostic Code 5293.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 
zero percent evaluation is warranted for a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms.  A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40 percent evaluation is provided 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation under this diagnostic code and requires evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The Board observes that words such as "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, or elsewhere.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1999).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA General 
Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board notes the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Because the claim is well grounded, VA has a duty to assist 
the veteran with the development of evidence to support his 
claims.  38 U.S.C.A. § 5107(a).  In this case, there is ample 
medical and other evidence of record, including several VA 
physical examinations.  The case was remanded in January 1997 
so that additional evidentiary development could be 
completed; this was indeed accomplished.  The veteran has 
been provided with a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that there are additional records which have not been 
obtained and which would be pertinent to the present claim  
Thus, the Board finds that no further development is required 
in order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to review all of the evidence of record.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran's low back disability is 
currently rated as being 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered which rating code is "more 
appropriate".  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board finds that Diagnostic Code 5293 is the most 
appropriate for the evaluation of the veteran's disability.  
The evidence indicates that the veteran has back disease with 
radicular symptoms, which is consistent with the rating 
criteria found in Diagnostic Code 5293.  In addition, 
Diagnostic Code 5293 has a maximum possible rating of 60 
percent, which is higher than that found in other Diagnostic 
Codes referable to the low back.

Under Diagnostic Code 5293, an evaluation of 40 percent is 
assigned when intervertebral disc syndrome is shown to be 
severe, with recurring attacks.  During  VA examination in 
February 1997, it was reported by the examiner that the 
veteran experienced intermittent, but not infrequent, 
episodes of back pain and occasional leg pain.  Thus 
"recurring attacks" are present.  The question is whether 
the disability is "severe"

The February 1997 orthopedic examiner noted that in terms of 
employability, the veteran could stand, sit and walk for a 
period of 8 hours a day and that there were no environmental 
restrictions due to the back disability.  It was observed 
that the primary functional limitation of the back disability 
was a recommendation that the veteran not lift more than 
50 pounds repeatedly.  The February 1997 neurological 
examiner, although focusing of the veteran's hand disability 
which will be discussed below, noted that the veteran's gait 
and lower extremity reflex were normal.

Based on the recent medical evidence, which is essentially 
consistent with the other, earlier medical evidence of 
record, the veteran's symptomatology most nearly comports 
with moderate impairment as opposed to severe, warranting no 
increase in the currently assigned 20 percent evaluation 
under Diagnostic Code 5293.  The Board places great weight on 
the examiner's conclusion that the veteran could perform the 
physical requirements of full-time employment, including 
sitting, standing and walking, with no restrictions.

The Board notes that consideration of pain and limitation of 
function is warranted in this case.  See 38 C.F.R. §§  4.40, 
4.45 and VAOPGCPREC 36-97.  However, it is also noted that 
findings of dysfunction due to pain must supported by 
adequate pathology, such as evidence of weakness or atrophy.  
See 38 C.F.R. § 4.40.  

As indicated, complaints of pain on motion, as well as 
soreness and tenderness were documented during the 1997 VA 
examination.  However, there was no evidence of weakness and 
fatigue upon that examination, and no evidence of atrophy.  
This was consistent with the report of the October 1995 VA 
examination.  Moreover, functional impairment attributable to 
the low back disability appears to be minimal and primarily 
characterized by a recommendation that the veteran not lift 
heavy objects repeatedly.  Accordingly, an increased 
evaluation is not warranted under 38 C.F.R. § 4.40 and 4.45 
based upon considerations of pain or limitation of function.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating.  The benefit sought on 
appeal is accordingly denied.

Additional matter

As discussed above, in Fenderson v. West, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
this case, the RO has assigned a 20 percent disability rating 
for the veteran's service-connected back disability to the 
initial date of claim, October 18, 1993.  The Board has 
reviewed the evidence above.  There is no indication that the 
severity of the service-connected back disability exceeded 
the 20 percent level at any time since the initial claim.  
Accordingly, in this case staged ratings are not appropriate.

Entitlement to an increased rating for residuals of a 
fracture of the right thumb with numbness of the thumb and 
index finger, currently evaluated as 10 percent disabling.

Factual Background

By rating action of October 1993, the RO granted a 
noncompensable evaluation for residuals of a fracture of the 
right thumb under Diagnostic Code 5299, effective from 
October 18, 1993, the date of the veteran's initial claim for 
benefits. 

The grant of service connection was based on the service 
medical records and the results of a VA examination conducted 
in November 1993.  The service medical records revealed that 
the veteran sustained a fracture of the distal tuft of the 
right thumb in April 1984.  The VA examination showed that 
the veteran complained of intermittent numbness in the right 
hand between the 1st and 2nd digits and of persistent sensory 
impairment in the right hand.  The examiner's assessment was 
that the veteran had impelling clinical history of finger tip 
numbness after a traumatic fracture which had necessitated 
adaptive devices.  It was noted that two-point discrimination 
on the finger tips had not elicited sensory loss upon 
examination. 

The veteran presented testimony at a hearing held at the RO 
in April 1995.  He indicated that he sustained right hand 
injuries during service in 1965, 1968 and 1985.  He indicated 
that his thumb and first two index fingers on the right hand 
were fractured as a result of the injury which occurred in 
1985 and that his hand was splinted for 6 weeks.  He 
testified that after the fracture he experienced numbness in 
the thumb and first two fingers.  He stated that he was 
right-handed.  

A VA examination of the hands, fingers and thumb was 
conducted in October 1995.  At that time the veteran gave a 
history of a right hand injury in 1983.  He reported that the 
injury had basically healed but that he experienced decreased 
sensation over the distal joints of the radial aspect.  
Physical examination of the right extremity revealed 
decreased sensation to light touch over the radial aspect of 
the second and third digits of the right hand.  It was 
reported that he had difficulty picking up a quarter from a 
table if he did not look at it.  There were no deformities of 
the digits and there was full extension and flexion of the 
distal interphalangeal joint of the digits  There were no 
abnormalities of the right thumb.  X-ray films of the hands 
were normal.  A diagnosis of sensory nerve damage to the 
right second and third digits, without deformity, was made.  

The veteran underwent a VA examination of the peripheral 
nerves in February 1997.  The report indicated that following 
several injuries to the right hand sustained during service, 
the veteran experienced numbness and some loss of sensation.  
The veteran reported having increasing tingling in the volar 
aspect of the tip of the right index finger and some 
intermittent numbness in the right thumb.  He denied any 
numbness in the right arm or hand.  It was noted that he had 
not lost much function in the right hand, but had difficulty 
with dexterity requiring the right index finger such as 
picking things up.  It was noted that he could type on the 
computer with no problems and that he was retired.  To the 
touch, there was no dysesthesia to the area of numbness.  
Sensation was intact to vibration but there was loss of 
sensation to pinprick and light touch over the radial aspect 
of the right index finger, distal phalanx and extending 
somewhat to the volar aspect of the distal right index 
finger.  Diagnoses of a history of two fractures of the right 
distal phalanx (service connected), and residual numbness, 
most likely from an injury to the radial digital nerve to the 
distal portio of the right index finger, secondary to the 
service connected disability, were made. 

The examiner opined that it was more probable than not that 
the complaints of numbness of the right index finger were 
related to the injury sustained in 1984 during service.  The 
examiner reported that most likely, the nerve was injured at 
the same time and noted the veteran's history of numbness 
since that time.  The examiner stated that he did not see any 
significant impairment and opined that the veteran should be 
able to almost all activities of life.  The examiner stated 
that he did expect the veteran to have difficulty when he had 
to do very fine dexterous activity requiring the distal 
phalanx of the right index finger and difficulty picking up 
small items without dropping them.  

A VA examination of the muscles was conducted in February 
1997.  The veteran's job history indicates that he worked as 
a manager of a private clubs from 1990 until 1996 and that he 
quit that job in November 1997, not because of his back or 
hand disabilities, but due to stress.  The veteran reported 
symptoms of loss of some feeling in the right index finger.  
He indicated that he really had no functional limitations due 
to problems with the right index finger.  Physical 
examination revealed a well-healed laceration scar over the 
right index DIP joint.  The veteran had normal flexion and 
extension of the right and left index DIP joints, all PIP and 
MP joints.  Grip strength of both upper extremities was 
intact and strong.  The veteran reported some numbness.  The 
examiner noted a 2 point discrimination over the index 
fingers bilaterally.  X-ray films of the hand revealed no 
fracture or evidence of fracture residuals.  A diagnosis of a 
tuft fracture by report of the right index distal phalanx.

The examiner concluded that the right and left thumb 
examinations were entirely normal at the carpal metacarpal 
joints, MP and IP joints.  It was noted that there was no 
evidence of any injury, either historically or on physical 
examination.  The examiner stated that there were no 
limitations or impairment related to the right thumb 
disability.   It was also noted that there was no evidence of 
numbness in either upper extremity.  

As noted in the Introduction to this decision, by rating 
action of July 1998, the RO granted a 10 percent evaluation 
for residuals of a fracture of the right thumb with numbness 
of the thumb and index finger.  

Relevant law and regulations

The veteran's disability of the right thumb and index finger 
is currently assigned a 10 percent evaluation under 
Diagnostic Codes 5224 [ankylosis of the thumb] - 8515 
[paralysis of the median nerve].  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, ankylosis of 
the thumb when favorable is assigned a 10 percent evaluation 
and when unfavorable is assigned a 20 percent evaluation.   

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown. 38 C.F.R. § 4.31.

The record reveals that the veteran is right-hand dominant.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, mild 
incomplete paralysis of the median nerve of the major 
extremity warrants a 10 percent disability evaluation. When 
moderate, a 30 percent rating is warranted and when severe, a 
50 percent rating is warranted.


Analysis

Initial matters

As an initial matter, the Board notes the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995), discussed 
above. 

The Board finds that no further development is required in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  As noted above with respect to the other 
issue on appeal, the evidence in this case has been 
thoroughly developed, including by Board remand in January 
1997; the veteran has been accorded ample opportunity to 
present evidence and argument; and there is no indication 
that pertinent evidence exists which has not heretofore been 
obtained.

Discussion

One of the criteria used to determine the severity of the 
veteran's disability by the RO was ankylosis of the thumb, 38 
C.F.R. § 4.71a, Code 5224.  Under this code, a 10 percent 
rating requires evidence of favorable ankylosis of the thumb 
and a 20 percent rating calls for unfavorable ankylosis of 
the thumb.  The current evidence does not reflect any 
evidence of ankylosis, either favorable or unfavorable of the 
right thumb.  In fact, upon range of motion testing conducted 
by VA in 1997, the veteran had normal flexion and extension 
of the thumb.  

The evidence does not reflect that the continued use of 
Diagnostic Code 5224 in rating the veteran's symptomatology 
of the right thumb is appropriate.  The disability, which 
currently appears to involve strictly neurological 
symptomatology,  is better evaluated under a neurological 
code, 38 C.F.R. § 4.124a, Diagnostic Code 8515.  See Butts v. 
Brown, 5 Vet. App. 532, 537-540 (1993). 

The veteran's disability was rated under Diagnostic Code 
8515, which pertains to paralysis (incomplete or complete) of 
the median nerve.  The veteran clearly does not have complete 
paralysis of this nerve because he still has the ability to 
use his thumb, index finger and hand.  Thus, it is only 
necessary to consider the extent of any incomplete paralysis.  

Diagnostic Code 8515 states that incomplete paralysis of the 
median nerve of the major extremity, if mild, is to be rated 
as 10 percent disabling.  A 30 percent rating requires 
incomplete paralysis that is moderate, and a 50 percent 
rating requires incomplete paralysis that is severe.  As 
noted above, there is no mechanical formula for determining 
the levels of disability.

Upon review of all evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent for 
symptomatology of the right thumb and index finger under 38 
C.F.R. § 4.124a, Diagnostic Code 8515 is not warranted.  The 
most recent clinical findings do indicate symptoms of 
tingling, numbness and clinical evidence of sensory deficit 
of the right index finger.  However, with respect to strength 
and function, the evidence does not reflect any significant 
impairment.  With respect to the right thumb, the veteran has 
virtually no symptomatology, as there is no loss of motion or 
function of the thumb.  Upon examination conducted in 1997, 
the veteran had normal flexion and extension of the right and 
left index DIP joints, all PIP and MP joints.  Grip strength 
of both upper extremities was intact and strong.  The 
examiner noted that the veteran had not lost much function in 
the right hand, but he did have difficulty with dexterity 
requiring the right index finger, such as picking things up.  

With regard to functional impairment, the record does reflect 
that the veteran's disability of the right thumb and index 
finger is productive of numbness, tingling and some sensory 
deficit.  However, the objective medical evidence has not 
reflected that such symptoms are productive of greater than 
mild functional impairment.  As pointed out by a VA examiner 
in 1997 there is essentially no functional impairment of the 
thumb, and the functional impairment of the right index 
finger primarily occurs only upon fine dexterous activity.  
Of great significance to the Board is the 1997 VA 
neurological examiner's final comment, "I do not see any 
difficulty [with] him using his right hand for most 
activities such as such as typing on a computer etc. . ."  
This appears to indicate that the veteran is able to do most 
if not all jobs requiring an ordinary amount of digital 
dexterity.  Although there appears to be some clumsiness 
associated with the service-connected right hand disability, 
the VA neurological examiner did not indicate that it was 
such as to interfere with most daily activities.  The Board 
thus cannot characterize the veteran's neurological 
impairment as either "moderate" or severe".  The slight 
amount of incoordination present is contemplated in the 
currently-assigned 10 percent disability rating.  See 
38 C.F.R. §§ 3.321(a), 4.1, 4.10 (1999).

Based on the above reasons and bases, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating.  Since the medical evidence 
demonstrates only mild incomplete paralysis of the median 
nerve, a rating higher than 10 percent is not warranted and 
must be denied.  

Additional Matter

The Board has considered the application of Fenderson v. 
West, 12 Vet. App. 119 (1999), and finds that the 10 percent 
rating accurately reflects the level of the veteran's 
disability from the date of his claim, October 1993.  It 
appears that the veteran's service-connected disability has 
not appreciably changed since that time.  Cf.  38 C.F.R. 
§ 3.400(0).  Therefore, staged ratings are not required.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right thumb with numbness of 
the right thumb and index finger is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  In Lewis v. Derwinski, 3 Vet. App. 259 (1992), the Court noted that ankylosis is defined in SAUNDERS 
ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 
1987) as the immobility and consolidation of a joint due to disease, injury or surgical procedure. 
  For the same reason, lack of current orthopedic symptomatology, there is no basis for the assignment of a 
separate disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Cf. Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) [ two separate disability ratings are possible in cases in which the veteran has 
separate and distinct manifestations from the same injury].  

